Title: To James Madison from Mathew McConnell and Others, 26 September 1816
From: McConnell, Mathew
To: Madison, James


        
          Sir,
          Philadelphia September 26. 1816.
        
        Confident in the justice and benevolence of your disposition towards the surviving Officers of the Revolutionary Army, We beg leave, as a Committee on behalf of those of the Pennsylvania Line, most respectfully to address you; and to entreat your attention to the accompanying Memorials; and to the Resolutions of a Committee reported thereon.
        We do not presume even to suggest the mode in which the Executive Department of Government may give furtherance and effect in completing this great & interesting object of National Justice; but we are consoled by the reflection that it is submitted to the consideration of a Chief Magistrate, whose intimate knowledge of the services and sacrifices of the Revolutionary Officers, and of the several provisions of Congress in that behalf, qualifies him, in a peculiar degree, to decide on the merit and justice of their Claims; and to promote the Legislative equity of a great & liberal People towards those faithfull military servants, whose blood & toil contributed to establish the Independence & Sovereignty of The United States.
        We will not wound your Sensibility by reciting the sufferings of our Constituents, whose declining days have been clouded by the most unmerited misfortunes, enhanced by cold and cruel neglect.
        Relying on your just & prompt interference to their relief, at the approaching Session of Congress, We have the honour to be Most respectfully, Your Obedient Servants
        
          Math. Mc.Connell
          C. Irvine
          Abr G Claypoole
          J Glentworth
        
      